Exhibit 10.2
 
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”) is dated as of February 10, 2016 by and
among Davis Petroleum Acquisition Corp., a Delaware corporation. (“Davis”), and
each of the persons listed on Schedule A hereto (each a “Stockholder” and
collectively, the “Stockholders”).
 
WHEREAS, each of the Stockholders is, as of the date hereof, the record and
beneficial owner of that number of shares of (i) Common Stock, no par value per
share (the “Yuma Common Stock”), of Yuma Energy, Inc., a California corporation
(“Yuma”), and (ii) 9.25% Cumulative Redeemable Series A Preferred Stock, no par
value per share (“Yuma Preferred Stock”), of Yuma, in each case, as set forth
opposite such Stockholder’s name on Schedule A hereto;
 
WHEREAS, Yuma, Yuma Delaware Merger Subsidiary, Inc., a Delaware corporation and
wholly owned subsidiary of Yuma (“Yuma Delaware”), Yuma Merger Subsidiary, Inc.,
a Delaware corporation and wholly owned subsidiary of Yuma Delaware (“Merger
Subsidiary”), and Davis concurrently with the execution and delivery of this
Agreement are entering into an Agreement and Plan of Merger and Reorganization,
dated as of the date hereof (as the same may be amended or supplemented, but
subject in all respects to Section 7, the “Merger Agreement”), providing for,
among other things, the merger (the “Reincorporation Merger”) of Yuma with and
into Yuma Delaware, the merger (the “Merger”) of Merger Subsidiary with and into
Davis, and Davis as the surviving entity to the Merger upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used and not otherwise defined herein shall have the meanings attributed thereto
in the Merger Agreement); and
 
WHEREAS, as a condition to the willingness of Davis to enter into the Merger
Agreement, and in order to induce Davis to enter into the Merger Agreement, the
Stockholders have agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the execution and delivery by Davis of the
Merger Agreement and the mutual representations, warranties, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Section 1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants to Davis, severally and not jointly,
as follows:
 
(a) Such Stockholder is the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and
unless otherwise indicated, the record owner of the shares of Yuma Common Stock
and Yuma Preferred Stock (as may be adjusted from time to time pursuant to
Section 5 hereof, the “Shares”) set forth opposite such Stockholder’s name on
Schedule A to this Agreement and such Shares represent all of the shares of Yuma
Common Stock and Yuma Preferred Stock beneficially owned by such Stockholder as
of the date hereof.  For purposes of this Agreement, the term “Shares” shall
include any shares of Yuma Common Stock and Yuma Preferred Stock issuable to
such Stockholder upon exercise or conversion of any existing right, contract,
option, or warrant to purchase, or securities convertible into or exchangeable
for, Yuma Common Stock or Yuma Preferred Stock, as the case may be (“Stockholder
Rights”) that are currently exercisable or convertible or become exercisable or
convertible and any other shares of Yuma Common Stock or Yuma Preferred Stock
such Stockholder may acquire or beneficially own during the term of this
Agreement.
 
(b) Such Stockholder has all requisite organizational power and authority and,
if an individual, the legal capacity, to execute and deliver this Agreement and
to perform its obligations contemplated hereby. This Agreement has been validly
executed and delivered by such Stockholder and, assuming that this Agreement
constitutes the legal, valid and binding obligation of Davis and the other
parties hereto, constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms
(except insofar as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, or by principles governing the availability of equitable
remedies).
 
(c) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) if such
Stockholder is a corporation or limited liability company, conflict with the
certificate or articles of incorporation, certificate of formation or limited
liability company agreement or bylaws, or similar organizational documents of
such Stockholder as presently in effect (in the case of a Stockholder that is a
legal entity), (ii) conflict with or violate any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to such Stockholder or by
which it is bound or affected, (iii)(A) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, (B) give to any other person any rights of termination,
amendment, acceleration or cancellation of, or (C) result in the creation of any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever upon any of the properties or assets of the Stockholder under,
any agreement, contract, indenture, note or instrument to which such Stockholder
is a party or by which it is bound or affected, except for such breaches,
defaults or other occurrences that would not prevent or materially delay the
performance by such Stockholder of any of such Stockholder’s obligations under
this Agreement, or (iv) except for applicable requirements, if any, of the
Exchange Act, the Securities Act of 1933, as amended (the “Securities Act”), the
New York Stock Exchange Market (the “NYSE”) or the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), require any filing by such
Stockholder with, or any permit, authorization, consent or approval of, any
governmental or regulatory authority, except where the failure to make such
filing or obtain such permit, authorization, consent or approval would not
prevent or materially delay the performance by the Stockholder of any of such
Stockholder’s obligations under this Agreement.
 
(d) The Shares and the certificates representing the Shares owned by such
Stockholder are now and at all times during the term hereof will be held by such
Stockholder, or by a nominee or custodian for the benefit of such Stockholder,
free and clear of all pledges, liens, charges, claims, security interests,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever, except for any such encumbrances or proxies
arising hereunder or under applicable federal and state securities laws or under
the agreements set forth on Schedule B hereto.  Such Stockholder owns of record
or beneficially no shares of Yuma Common Stock or Yuma Preferred Stock other
than such Stockholder’s Shares as set forth on Exhibit B.
 
(e) As of the date hereof, neither such Stockholder, nor any of its respective
properties or assets is subject to any order, writ, judgment, injunction,
decree, determination or award that would prevent or delay the consummation of
the transactions contemplated hereby.
 
(f) Such Stockholder understands and acknowledges that Davis is entering into
the Merger Agreement in reliance upon such Stockholder’s execution and delivery
of this Agreement.
 
Section 2. Representations and Warranties of Davis. Davis hereby represents and
warrants to the Stockholders as follows:
 
(a) Davis is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation. Davis has all requisite
organizational power and authority to execute and deliver this Agreement, to
perform its respective obligations hereunder and to consummate the transactions
contemplated hereby, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement. This Agreement has
been duly executed and delivered by Davis and, assuming that this Agreement
constitutes the legal, valid and binding obligation of the Stockholders hereto,
constitutes the legal, valid and binding obligation of Davis, enforceable
against Davis in accordance with the terms of this Agreement (except insofar as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, or by principles governing the availability of equitable remedies).
 
(b) The execution and delivery of this Agreement by Davis does not, and the
performance of this Agreement by Davis will not, (i) conflict with the
certificate of incorporation or bylaws or similar organizational documents of
Davis as presently in effect, (ii) conflict with or violate any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to Davis or by
which it is bound or affected, (iii) (A) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, (B) give to any other person any rights of termination,
amendment, acceleration or cancellation of, or (C) result in the creation of any
pledge, claim, lien, charge, encumbrance or security interest of any kind or
nature whatsoever upon any of the properties or assets of Davis under, any
agreement, contract, indenture, note or instrument to which Davis is a party or
by Davis is bound or affected, except for such breaches, defaults or other
occurrences that would not prevent or materially delay the performance by Davis
of its obligations under this Agreement, or (iv) except for applicable
requirements, if any, of the Exchange Act, the Securities Act, the NYSE or the
HSR Act, require any filing by Davis with, or any permit, authorization, consent
or approval of, any governmental or regulatory authority, except where the
failure to make such filing or obtain such permit, authorization, consent or
approval would not prevent or materially delay the performance by Davis of its
obligations under this Agreement.
 
(c) As of the date hereof, none of Davis or any of its properties or assets are
subject to any order, writ, judgment, injunction, decree, determination or award
that would prevent or delay the consummation of the transactions contemplated
hereby.
 
Section 3. Covenants of the Stockholders. Each of the Stockholders, severally
and not jointly, agrees as follows:
 
(a) Prior to Closing, such Stockholder shall not, except as contemplated by the
terms of this Agreement, sell, transfer, pledge, assign or otherwise dispose of,
or enter into any contract, option or other arrangement (including any
profit-sharing arrangement) or understanding with respect to the sale, transfer,
pledge, assignment or other disposition of, the Shares (including any options or
warrants to purchase Yuma Common Stock or Yuma Preferred Stock) to any person
(any such action, a “Transfer”). For purposes of clarification, the term
“Transfer” shall include, without limitation, any short sale (including any
“short sale against the box”), pledge, transfer, and the establishment of any
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act. Notwithstanding the foregoing, (i) Transfers of Shares as bona
fide gifts, (ii) distributions of Shares to partners, members, shareholders,
subsidiaries, affiliates, affiliated partnerships or other affiliated entities
of the undersigned, (iii) Transfers of Shares by will or intestacy, (iv)
Transfers of Shares to (A) members of the undersigned’s immediate family or (B)
a trust, the beneficiaries of which are the undersigned and/or members of the
undersigned’s immediate family, and (v) Transfers as a result of the undersigned
surrendering Shares to Yuma in satisfaction of withholding tax payment
obligations pursuant to the terms of any applicable equity incentive award or
plan, shall not be prohibited by this Agreement; provided that in the case of
any such transfer or distribution pursuant to clause (i), (ii), (iii) or (iv),
each donee or distributee shall execute and deliver to Davis a valid and binding
counterpart to this Agreement.
 
(b) Prior to Closing, such Stockholder shall not, except as contemplated by the
terms of this Agreement (i) enter into any voting arrangement, whether by proxy,
voting agreement, voting trust, power-of-attorney or otherwise, with respect to
the Shares or (ii) take any other action that would in any way restrict, limit
or interfere with the performance of his, her or its obligations hereunder or
the transactions contemplated hereby or make any representation or warranty of
such Stockholder herein untrue or incorrect in any material respect.
 
(c) At any meeting of the stockholders of Yuma called to vote upon the Merger or
in connection with any stockholder consent in respect of a vote on the Merger,
the Merger Agreement or any other transaction contemplated by the Merger
Agreement or at any adjournment thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent) with respect to
such matters is sought, each Stockholder shall vote (or cause to be voted), or
shall consent, execute a consent or cause to be executed a consent in respect
of, all Shares owned by such Stockholder in favor of the Merger, the adoption by
Yuma of the Merger Agreement and the approval of any other transactions
contemplated by the Merger Agreement, but subject in all respects to Section 7.
For the avoidance of doubt, nothing in this Agreement shall be deemed to require
any Stockholder to exercise or convert any of such Stockholder’s Stockholder
Rights into or for any Yuma Common Stock or Yuma Preferred Stock.
 
(d) Such Stockholder agrees to permit Yuma, Merger Subsidiary and Yuma Delaware
to publish and disclose in the Proxy Statement and related filings under the
securities laws such Stockholder’s identity and ownership of Shares and the
nature of its commitments, arrangements and understandings under this Agreement
and any other information required by applicable law.
 
Section 4. Grant of Irrevocable Proxy; Appointment of Proxy.
 
(a) Each Stockholder hereby irrevocably grants to, and appoints, Michael Reddin
and any other individual who shall hereafter be designated by Davis, such
Stockholder’s proxy and attorney-in-fact (with full power of substitution), for
and in the name, place and stead of such Stockholder, to vote such Stockholder’s
Shares, or grant a consent or approval in respect of such Shares, at any meeting
of stockholders of Yuma or at any adjournment thereof or in any other
circumstances upon which their vote, consent or other approval is sought, in
favor of the Merger, the adoption by Yuma of the Merger Agreement and the
approval of the other transactions contemplated by the Merger Agreement, in
accordance with the terms hereof, but subject in all respects to Section 7.
 
(b) Each Stockholder represents that any existing proxies given in respect of
such Stockholder’s Shares are not irrevocable, and that any such proxies are
hereby revoked.
 
(c) Each Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 4 is given in connection with the execution of the Merger Agreement, and
that such irrevocable proxy is given to secure the performance of the duties of
such Stockholder under this Agreement. Such Stockholder hereby further affirms
that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked, subject to Section 7 herein. Such Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Such irrevocable proxy is executed and intended to
be irrevocable in accordance with applicable law. Such irrevocable proxy shall
be valid until the termination of this Agreement pursuant to Section 7 herein,
at which time such irrevocable proxy shall terminate.
 
Section 5. Adjustments Upon Share Issuances, Changes in Capitalization. In the
event of any change in Yuma Common Stock or in the number of outstanding shares
of Yuma Common Stock by reason of a stock dividend, subdivision,
reclassification, recapitalization, split, combination, exchange of shares or
other similar event or transaction or any other change in the corporate or
capital structure of Yuma (including, without limitation, the declaration or
payment of an extraordinary dividend of cash, securities or other property), and
consequently the number of Shares changes or is otherwise adjusted, this
Agreement and the obligations hereunder shall attach to any additional shares of
Yuma Common Stock, Yuma Preferred Stock, stockholder rights or other securities
or rights of Yuma issued to or acquired by each of the Stockholders.
 
Section 6. Further Assurances. Each Stockholder will, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
transfers, assignments, endorsements, consents and other instruments as Davis
may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement and to vest the power to vote such
Stockholder’s Shares as contemplated by Section 3 herein.
 
Section 7. Termination. This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the earlier of (a) the Merger Effective
Time, (b) the date upon which the Merger Agreement is terminated pursuant to
Section 9.01 thereof, and (c) with respect to any Stockholder, upon its delivery
of written notice of termination to Davis following any amendment to the Merger
Agreement or any alteration to the forms of agreements or documents attached as
exhibits to the Merger Agreement, in each case, which decreases the Merger
Consideration or otherwise alters or amends the Merger Agreement or any
agreement or document attached as an exhibit to the Merger Agreement in a manner
adverse to the Stockholder in any material respect unless such alteration or
amendment has been consented to by the Stockholder in writing prior to such
alteration or amendment. Notwithstanding the foregoing, Sections 7, 8 and 9
hereof shall survive any termination of this Agreement.
 
Section 8. Action in Stockholder Capacity Only. No Stockholder executing this
Agreement who is or becomes during the term hereof a director or officer of Yuma
makes any agreement or understanding herein in his or her capacity as such
director or officer. Each Stockholder signs solely in his or her capacity as the
record holder and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of, such Stockholder’s Shares and
nothing herein shall limit or affect any actions or omissions taken by or
fiduciary duties of, a Stockholder or any of its affiliates, in his or her
capacity as an officer or director of Yuma to the extent permitted by the Merger
Agreement and applicable law.
 
Section 9. Miscellaneous.
 
(a) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns. Each Stockholder agrees
that this Agreement and the obligations of such Stockholder hereunder shall
attach to such Stockholder’s Shares and shall be binding upon any person or
entity to which legal or beneficial ownership of such Shares shall pass, whether
by operation of law or otherwise, including without limitation such
Stockholder’s heirs, guardians, administrators or successors.
 
(b) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated thereby shall be paid by the party incurring
such expenses.
 
(c) Amendments. This Agreement may not be amended except vis-à-vis Davis and a
Stockholder by an instrument in writing signed by Davis and the applicable
Stockholder and in compliance with applicable law.
 
(d) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed duly given if delivered personally, mailed by registered or
certified mail (return receipt requested), delivered by Federal Express or other
nationally recognized overnight courier service or sent via facsimile to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
(i)         if to a Stockholder, to the address set forth under the name of such
Stockholder on Schedule A hereto




with a copy to (which shall not constitute notice):


Jones & Keller, P.C.
1999 Broadway, Suite 3150
Denver, CO 80202
Attention:                   Reid A. Godbolt
Facsimile:                   (303) 573-8133




(ii)          if to Davis:
 
Davis Petroleum Acquisition Corp.
1330 Post Oak Boulevard, Suite 600
Houston, Texas 77056
Attention:                   Michael Reddin
Facsimile:                   (713) 439-3713




with a copy to (which shall not constitute notice):


Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Attention:                   Robert J. Viguet, Jr.
Facsimile:                   (713) 226-6200


(e) Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless a contrary intention appears, (i) the
words “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular Section or other
subdivision and (ii) reference to any Section means such Section hereof. No
provision of this Agreement shall be interpreted or construed against any party
hereto solely because such party or its legal representative drafted such
provision.
 
(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall be considered
one and the same agreement.  Delivery of an executed counterpart signature page
of this Agreement by facsimile or by e-mail of a PDF document is as effective as
executing and delivering this Agreement in the presence of the other parties.
 
(g) Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, among the parties, or between any of them, with respect to the subject
matter hereof, and except as otherwise expressly provided herein, is not
intended to confer upon any other person any rights or remedies hereunder.
 
(h) Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without regard to laws that may be applicable under
conflicts of laws principles. Each of the parties hereto irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of or relating to this Agreement or any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby shall
be brought in the state courts of the State of Delaware (or, if such courts do
not have jurisdiction or do not accept jurisdiction, in the United States
District Court located in the State of Delaware), (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding, and (iii)
waives any objection that such party may have to the laying of venue of any such
suit, action or proceeding in any such court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9(d). Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(h).
 
(i) Specific Performance. The parties to this Agreement agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms of this Agreement and that Davis shall be
entitled to specific performance of the terms of this Agreement without the
posting of any bond or security in addition to any other remedy at law or
equity.
 
(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.
 
(k) Several Liability.  Each party to this Agreement enters into this Agreement
solely on its own behalf, each such party shall solely be severally liable for
any breaches of this Agreement by such party and in no event shall any party be
liable for breaches of this Agreement by any other party hereto.
 
(l) Non-Recourse.  No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney, representative or
affiliate of any Stockholder hereto or of any of their respective affiliates
shall have any liability (whether in contract or in tort) for any obligations or
liabilities of such party arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby; provided, however, that nothing in this
Section 9(l) shall limit any liability of any Stockholder hereto for its
breaches of the terms and conditions of this Agreement.
 
(m) Ownership Interest.  Nothing contained in this Agreement shall be deemed to
vest in Davis any direct or indirect ownership or incidence of ownership of or
with respect to any Stockholder’s Shares. All rights, ownership and economic
benefits of and relating to each Stockholder’s Shares shall remain vested in and
belong to such Stockholder, and Davis shall have no authority to direct any
Stockholder in the voting or disposition of any of such Stockholder’s Shares,
except as otherwise provided in this Agreement.
 
(n) Waiver.  No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable law.
 


 
[Signature Page Follows]
 
IN WITNESS WHEREOF, Davis has have caused this Agreement to be signed by its
officer thereunto duly authorized and each Stockholder has signed this
Agreement, all as of the date first written above.
 


 

             
DAVIS PETROLEUM ACQUISITION CORP.
 
             
By:
/s/ Michael Reddin
   
Name:
Michael Reddin
   
Title:
Chairman, President and Chief Executive Officer
       



 


 


 
















































 
 
VOTING AGREEMENT
STOCKHOLDER SIGNATURE PAGE




 

   
STOCKHOLDER:
               
By:
/s/ Sam L. Banks
   
Name:
Sam L. Banks



























































SCHEDULE A


OWNERSHIP OF SHARES


 
 
 
 
 
 
Name and Address of Stockholder
 
Number of Shares of Yuma
Common Stock
Beneficially Owned
 
Number of Shares of Yuma Series A Preferred
Stock Beneficially
Owned
 
 
Number of shares or units of stock that have not vested
             
Sam L. Banks
1177 West Loop South, Suite 1825
Houston, Texas 77027
 
41,153,716
 
-0-
 
282,487
             





SCHEDULE B
 


 
LIST OF AGREEMENTS
 
None.
 


 